DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed December 23, 2021 in response to the Office action dated September 24, 2021. 
Claims 1, 11, and 20 have been amended.  Claims 1-20 are pending in this application.
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 
Claim Rejections - 35 USC § 102
In view of Applicant’s amendment, the 102 rejection of claims 1-6, 8, 11-14, 16, and 17 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1-6, 8, 11-14, 16, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. U.S. Patent Pub No. 2016/0163381  (hereinafter Lee) in view of Pletka et. al. US Patent Pub. No. 2020/0257621 (hereinafter Pletka).
Regarding Claim 1, Lee teaches a memory device configured to include first memory blocks and second memory blocks (Fig.1, 3, 4; Para9-15 "determining the number of valid pages of a first memory block including single-level cells as a first count value" Para75-84 "the memory system 1000 may include a plurality of semiconductor memory devices 1110 to 11k0 and a memory controller 1200."); and a memory controller configured to control the memory device so that valid data stored in a victim block, among the first memory blocks, is stored in a target block, among the second memory blocks, based on a result of a comparison between an amount of valid data stored in the victim block and a reference value (Fig.6, 7, 9; Para9-15 "defining at least one of the first and second memory blocks as a victim block by comparing the comparison count value and the second count value with a threshold value." threshold value corresponds to reference value; Para22-25, 65-68, 95-99);
wherein each of the first memory blocks includes memory cells each configured to store n bits, where n is a natural number of 2 or more, wherein each of the second memory blocks includes memory cells each configured to store m bits, where m is a natural number less than n (Fig.1, 4-7; Para11-17 "at least one semiconductor memory device including a first memory block including single-level cells and a second memory block including multi-level cells" "when n-bit data is stored in each of the memory cells of the second memory block, where n is an integer, which is greater than two." Para69-71).  
However, Lee fails to specify but Pletka teaches wherein memory cells which are included in the victim block are configured to store more bits than memory cells which are included in the target block (Fig.2A,3, 4; Para39-40 “The source block, which can be either a SLC block or an MLC/TLC/QLC block, can be selected by garbage collector 312” corresponds to collecting valid data from TLC to SLC. TLC has more bits of memory cells than SLC blocks).
Lee and Pletka are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lee, and incorporating the method of selecting victim block, as taught by Pletka.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Pletka (Para4-6).
Regarding claim 2, the combination of Lee and Pletka teaches all the limitations of the base claims as outlined above.
Further, Lee teaches wherein the memory controller comprises: a garbage collection controller configured to select the victim block from among the first memory blocks, select the target block from among the second memory blocks, and control the memory device so that the valid data stored in the victim block is stored in the target block (Fig.1, 2, 3, 4, 7; Para65-69 "The FTL 220 may perform a garbage collection as the background operation" Para93-95
Regarding claim 3, the combination of Lee and Pletka teaches all the limitations of the base claims as outlined above.
Further, Lee teaches wherein the memory controller further comprises: a block manager configured to store victim block information and target block information, wherein the victim block information indicates victim blocks in which an amount of valid data is less than or equal to the reference value, among the first memory blocks, and wherein the target block information indicates target blocks that are free blocks, among the second memory blocks (Fig.7-9; Para88-94,99-100 "The semiconductor memory device 100 may perform the erase operation on the victim block, and thus, the memory cells of the victim block may have threshold voltages corresponding to the erase state and the victim block may be set as an empty area in which data is not stored").  
Regarding claim 4, the combination of Lee and Pletka teaches all the limitations of the base claims as outlined above.
Further, Lee teaches wherein the garbage collection controller is configured to select the victim block from among the first memory blocks based on the victim block information and to select the target block from among the second memory blocks based on the target block information (Fig.6-8; Para88-91 "Each count value may represent the number of valid pages of a corresponding memory block" Para94-99).  
Regarding claim 5, the combination of Lee and Pletka teaches all the limitations of the base claims as outlined above.
Further, Lee teaches herein the garbage collection controller is configured to control the memory device so that the valid data stored in the victim block is stored in a free block, among Fig.7-9; Para88-94,99-100 "The semiconductor memory device 100 may perform the erase operation on the victim block, and thus, the memory cells of the victim block may have threshold voltages corresponding to the erase state and the victim block may be set as an empty area in which data is not stored").  
Regarding claim 6, the combination of Lee and Pletka teaches all the limitations of the base claims as outlined above.
Further, Lee teaches wherein the reference value indicates an amount of data stored in one second memory block (Fig.6-9; Para9-15 valid page corresponds to amount of data; Para68-70, 87-89).  
Regarding claim 8, the combination of Lee and Pletka teaches all the limitations of the base claims as outlined above.
Further, Lee teaches wherein a number of the second memory blocks is fixed at a set value (Fig.3-5; Para9-15, 65-69).  
Regarding claims 11-14, 16, and 17, the combination of Lee and Pletka teaches these claims according to the reasoning set forth in claim 1-6, 8.
Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pletka as applied to claim 1 above, further in view of Igahara et. al. US Patent Pub. No. 2018/0211708 (hereinafter Igahara).
Regarding claim 7, the combination of Lee and Pletka teaches all the limitations of the base claims as outlined above.
Fig.7-9; Para88-94, 99-100).
However, the combination fails to teach but Igahara teaches migration depending on whether the memory device is in an idle state (Fig.1, 7; 11, 12; Para38-41 "idle state" Para93-94).
Lee, Pletka, and Igahara are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lee and Pletka, and incorporating the idle state, as taught by Igahara.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Igahara (Para6-7, 33-34).
Regarding claims 15, the combination of Lee, Pletka, and Igahara teaches these claims according to the reasoning set forth in claim 7.
Claims 9, 10, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pletka as applied to claim 1 above, further in view of Ha et. al. US Patent Pub. No. 2019/0057041 (hereinafter Ha).
Regarding claim 9, the combination of Lee and Pletka teaches all the limitations of the base claims as outlined above.
Fig.2-4; Para38-41 "over-provision area" "user area").
Lee, Pletka, and Ha are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lee and Pletka, and incorporating the areas, as taught by Ha.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Ha (Para5-6).
Regarding claim 10, the combination of Lee, Pletka, and Ha teaches all the limitations of the base claims as outlined above.
Further, Ha teaches wherein: the first memory blocks are included in the user area, and the second memory blocks are included in the over-provisioning area (Fig.2-4, Para38-41, 64-65).  
Regarding claims 18-19, 20, the combination of Lee, Pletka, and Ha teaches these claims according to the reasoning set forth in claim 9-10.
Response to Arguments
Applicant’s arguments with respect to claim1-20 have been considered but are moot in view of the new grounds of rejection above
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-20 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135